Case: 20-1440    Document: 68     Page: 1    Filed: 10/12/2021




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

          TRAXCELL TECHNOLOGIES, LLC,
                Plaintiff-Appellant

                             v.

  NOKIA SOLUTIONS AND NETWORKS OY, NOKIA
    OF AMERICA CORPORATION, FKA NOKIA
      SOLUTIONS AND NETWORKS US LLC,
              Defendants-Appellees
             ______________________

                   2020-1440, 2020-1443
                  ______________________

     Appeals from the United States District Court for the
 Eastern District of Texas in Nos. 2:17-cv-00042-RWS-RSP,
 2:17-cv-00044-RWS-RSP, Judge Robert Schroeder, III.
                   ______________________

                 Decided: October 12, 2021
                  ______________________

     WILLIAM PETERSON RAMEY, III, Ramey & Schwaller,
 LLP, Houston, TX, argued for plaintiff-appellant. Also rep-
 resented by JOHN PIERRE LAHAD, Susman Godfrey LLP,
 Houston, TX.

     NATHAN HAMSTRA, Quinn Emanuel Urquhart & Sulli-
 van LLP, Chicago, IL, argued for defendants-appellees.
 Also represented by MARC L. KAPLAN, DAVID A. NELSON.
                  ______________________
Case: 20-1440    Document: 68      Page: 2    Filed: 10/12/2021




 2                            TRAXCELL TECHNOLOGIES, LLC v.
                             NOKIA SOLUTIONS AND NETWORKS


     Before PROST, O’MALLEY, and STOLL, Circuit Judges.
 PROST, Circuit Judge.
     Traxcell 1 sued Nokia 2 for infringement of three patents
 related to self-optimizing wireless networks. After claim
 construction and discovery, the district court granted sum-
 mary judgment of noninfringement for Nokia. Traxcell ap-
 peals. For the reasons below, we agree with the district
 court’s claim construction. We also agree that under that
 construction there is no genuine dispute of material fact
 that Nokia’s accused technology did not infringe. We there-
 fore affirm.
                         BACKGROUND
                               I
     This case involves three patents in the same family:
 U.S. Patent Nos. 8,977,284 (“the ’284 patent”), 9,510,320
 (“the ’320 patent”), and 9,642,024 (“the ’024 patent”). They
 share a common 2001 priority claim and a substantially
 common specification. All are related to self-optimizing
 wireless network technology—namely, making “corrective
 actions” to improve communications between a wireless de-
 vice (for instance, a phone) and the network. They do so
 using measurements of wireless-device performance and
 location. The asserted claims (claims 1 and 12 of the
 ’284 patent, claims 1 and 4 of the ’320 patent, and claims
 1, 6, 11, and 17 of the ’024 patent) are a mix of method
 claims and apparatus claims.
    Claim 4 of the ’320 patent is representative (emphasis
 added to disputed terms):



     1   Traxcell Technologies, LLC.
     2   Nokia of America Corporation (f/k/a Nokia Solu-
 tions and Networks US LLC) and Nokia Solutions & Net-
 works Oy.
Case: 20-1440    Document: 68     Page: 3    Filed: 10/12/2021




 TRAXCELL TECHNOLOGIES, LLC v.                               3
 NOKIA SOLUTIONS AND NETWORKS


    4. A method of managing a wireless radio-fre-
    quency (RF) network, the method comprising:
    coupling in communication, at least one radio-fre-
    quency transceiver and an associated at least one
    antenna to which the radio-frequency transceiver
    is coupled to at least one mobile wireless communi-
    cation device;
    at a first computer coupled to the at least one radio-
    frequency transceiver, locating the at least one mo-
    bile wireless device according to the radio-fre-
    quency communications and generating an
    indication of a location of the at least one mobile
    wireless device;
    at the first computer, receiving and storing perfor-
    mance data of connections between the at least one
    mobile wireless device and the radio-frequency
    transceiver along with the indication of location;
    at the first computer storing updated performance
    data and an updated indication of location of the at
    least one mobile wireless device while the mobile
    wireless device is communicating with the at least
    one radio-frequency transceiver;
    referencing the performance data to expected per-
    formance data;
    determining at least one suggested corrective ac-
    tion in conformity with differences between the
    performance data and expected performance data
    in conjunction with the indication of location;
    coupling a second computer in communication with
    the first computer;
    at the first computer, responsive to a communica-
    tion from the at least one mobile wireless commu-
    nication device, setting a no access flag within a
    memory of the first computer;
Case: 20-1440     Document: 68      Page: 4   Filed: 10/12/2021




 4                             TRAXCELL TECHNOLOGIES, LLC v.
                              NOKIA SOLUTIONS AND NETWORKS


     providing access from the first computer to the in-
     dication of location to the second computer if the no
     access flag is reset; and
     the first computer denying access to the indication
     of location to the second computer if the no access
     flag is set.
                               II
     Traxcell sued Nokia, accusing its product Eden-NET of
 infringement. Broadly, Eden-NET consists of a suite of
 software modules that allows a wireless network operator
 to make adjustments to its network. For example, Eden-
 NET can restart a malfunctioning base station (e.g., a cell
 tower) or identify one that has lost power. Eden-NET can
 also collect so-called key performance indicators (or “KPIs”)
 that contain performance information for devices within
 some area—an area such as a cell in a mobile network. In
 general, everyone agrees that Eden-NET is a self-optimiz-
 ing network product. The question is whether there is any
 evidence that Eden-NET is the kind of self-optimizing net-
 work product that these patents claim.
                              III
     The magistrate judge issued a claim-construction order
 on January 7, 2019. That order construed the terms “loca-
 tion” and “first computer” (or “computer”), among others.
 The order also determined that claim 1 of the ’284 patent
 was indefinite. Traxcell did not object afterward to that
 determination, nor does it appeal it now. Instead it sought
 a certificate of correction from the PTO to fix what it viewed
 as a typographical error—reasoning that the correction
 would remedy the indefiniteness issue.
     After claim construction, Nokia moved for summary
 judgment of noninfringement. The district court adopted
 the magistrate judge’s report and recommendation and
 granted summary judgment for Nokia.
Case: 20-1440     Document: 68     Page: 5    Filed: 10/12/2021




 TRAXCELL TECHNOLOGIES, LLC v.                               5
 NOKIA SOLUTIONS AND NETWORKS


     Traxcell appeals. We have jurisdiction under 28 U.S.C.
 § 1295(a)(1).
                         DISCUSSION
     The district court granted summary judgment for de-
 fendant Nokia in light of its construction of several claim
 terms. 3 Traxcell appeals both the claim constructions and
 the noninfringement determinations that flow from them.
     “We review claim construction based on intrinsic evi-
 dence de novo and review any findings of fact regarding ex-
 trinsic evidence for clear error.”         SpeedTrack, Inc.
 v. Amazon.com, 998 F.3d 1373, 1378 (Fed. Cir. 2021). And
 we review the district court’s summary judgment de novo
 under the law of the regional circuit—here the Fifth Cir-
 cuit. Ericsson Inc. v. TCL Commc’n Tech. Holdings Ltd.,
 955 F.3d 1317, 1324–25 (Fed. Cir. 2020). Summary judg-
 ment is proper “if the movant shows that there is no genu-
 ine dispute as to any material fact and the movant is
 entitled to judgment as a matter of law.” Fed. R. Civ.
 P. 56(a). We “view[] all evidence in the light most favorable
 to the nonmoving party and draw[] all reasonable infer-
 ences in that party’s favor.” Kariuki v. Tarango, 709 F.3d
 495, 501 (5th Cir. 2013) (quoting Pierce v. Dep’t of the Air
 Force, 512 F.3d 184, 185 (5th Cir. 2007)). But “the non-
 movant can’t defeat summary judgment with conclusory al-
 legations, unsupported assertions, or only a scintilla of
 evidence.” Batiste v. Lewis, 976 F.3d 493, 500 (5th Cir.
 2020).
     The district court based its summary judgment on two
 grounds. First, Eden-NET didn’t meet the “location”


     3   For simplicity, and because the district judge
 adopted the magistrate judge’s recommendations as the
 opinion of the court, we refer to “the district court” in dis-
 cussing the underlying determinations whether made by
 the magistrate judge or the district judge.
Case: 20-1440    Document: 68      Page: 6    Filed: 10/12/2021




 6                            TRAXCELL TECHNOLOGIES, LLC v.
                             NOKIA SOLUTIONS AND NETWORKS


 limitation present in every asserted claim. Second, Eden-
 NET didn’t meet the “first computer” or “computer” limita-
 tions present in every asserted claim except claim 6 of the
 ’024 patent. Traxcell appeals not only the constructions of
 “location” and “first computer” (or “computer”) but also the
 resulting noninfringement determinations. We address
 each issue in turn.
                               I
     First, we address “location,” a term present in all as-
 serted claims. That term was construed as a “location that
 is not merely a position in a grid pattern.” And under that
 construction, the court granted summary judgment of non-
 infringement to Nokia. For the reasons below, we agree.
                              A
     We turn to claim construction first. The district court
 construed “location” to mean a “location that is not merely
 a position in a grid pattern.” It did so mainly in view of
 arguments that the applicant made during prosecution.
 On appeal, Traxcell argues that “location” should instead
 simply take its plain and ordinary meaning.
      The dispute here is whether the applicant disclaimed
 the grid-position sense of “location” during prosecution.
 “The doctrine of prosecution disclaimer . . . preclud[es] pa-
 tentees from recapturing through claim interpretation spe-
 cific meanings disclaimed during prosecution.” Omega
 Eng’g, Inc. v. Raytek Corp., 334 F.3d 1314, 1323 (Fed. Cir.
 2003). “Prosecution disclaimer can arise from both claim
 amendments and arguments.” SpeedTrack, 998 F.3d
 at 1379 (quoting Tech. Props. Ltd. v. Huawei Techs. Co.,
 849 F.3d 1349, 1357 (Fed. Cir. 2017)). And “[a]n applicant’s
 argument that a prior art reference is distinguishable on a
 particular ground can serve as a disclaimer of claim scope
 even if the applicant distinguishes the reference on other
 grounds as well.” Id. at 1380 (quoting Andersen Corp. v. Fi-
 ber Composites, LLC, 474 F.3d 1361, 1374 (Fed. Cir. 2007)).
Case: 20-1440     Document: 68     Page: 7    Filed: 10/12/2021




 TRAXCELL TECHNOLOGIES, LLC v.                               7
 NOKIA SOLUTIONS AND NETWORKS


 The doctrine “ensures that claims are not construed one
 way in order to obtain their allowance and in a different
 way against accused infringers.” Id. (cleaned up). It at-
 taches if a patentee “has unequivocally disavowed a certain
 meaning to obtain [a] patent” in a way that is “clear and
 unmistakable.” Omega, 334 F.3d at 1324–26. If so, it “nar-
 rows the ordinary meaning of the claim congruent with the
 scope of the surrender.” Id.
      In its claim construction order, the court explained that
 during prosecution the applicant had distinguished the
 claims from prior art that used a position in a grid pattern
 as the location. That prior art, “Steer,” 4 included a system
 that suggested corrective action using “locations in a
 roughly grid pattern.” J.A. 2092. But this “grid pattern,”
 the applicant argued, “does not allow for fine tuning.”
 J.A. 2021. The applicant added that, in this prior art, “all
 wireless devices within the same grid pattern receive the
 same tuning.” J.A. 2021. In contrast, the applicant argued
 that its claimed invention (which it called “Reed,” after a
 named inventor) operated “without the limitation of a ‘grid
 pattern.’” J.A. 2021, 2092. The resulting system, it ex-
 plained, was “more adaptable” and “more refined.”
 J.A. 2021–22. Indeed, it argued this in a section titled
 “Grid pattern not required in Reed et al. v. grid pattern re-
 quired in Steer et al.” See J.A. 2021 (typeface normalized).
 As appellee points out, Traxcell has also stipulated that
 this construction is correct in two other cases. See Appel-
 lee’s Br. 27.
     In view of the prosecution history, the disclaimer here
 was clear and unmistakable. Accordingly, we agree with
 the court’s construction.




     4   U.S. Patent No. 6,845,246.
Case: 20-1440     Document: 68     Page: 8    Filed: 10/12/2021




 8                             TRAXCELL TECHNOLOGIES, LLC v.
                              NOKIA SOLUTIONS AND NETWORKS


                               B
     Next, we move to infringement. Given its construction,
 the district court concluded that Traxcell hadn’t created a
 genuine dispute of material fact about whether the accused
 technology uses a “location” as construed. J.A. 15. We
 agree.
     The claims require that the Eden-NET products use or
 generate a “location” for wireless devices that is “not
 merely a position in a grid pattern.” They also require that
 an infringing system identify and store such a “location” for
 a wireless device.
      Nokia’s expert explained without contradiction that
 the accused technology’s geolocation systems collect KPIs
 from base stations—and that the KPIs are grouped into
 50-meter-by-50-meter “bins.” J.A. 15–16. And none of the
 KPIs, the expert explained, correspond to any particular
 phone. J.A. 15. Rather, they are averages within a given
 cell over a certain period—from a quarter-hour to a day.
 J.A. 15.
      It was these KPIs that Traxcell pointed to as meeting
 the “location” limitation. But Traxcell did not provide evi-
 dence to controvert Nokia’s expert’s description. See
 J.A. 16 n.2. And its own expert stated that his “interpreta-
 tion of the word ‘grid’” was “a defined geographic area
 within a certain confine. For example, in a cell.” J.A. 16,
 3601. He added that if “you have a 50-by-50 meter square
 area within a particular cell,” then “that would be a partic-
 ular grid.” J.A. 16, 3601. In view of the claim construction
 and Traxcell’s expert’s statements, the court concluded
 that this all amounted to simply a grid-based location—
 whether a cell or to a 50-meter-by-50-meter bin within a
 cell. We agree with the district court on that point.
    But even if the accused technology weren’t using
 “merely a position in a grid pattern,” there’s another prob-
 lem, as the district court also noted: the claims require that
Case: 20-1440      Document: 68      Page: 9     Filed: 10/12/2021




 TRAXCELL TECHNOLOGIES, LLC v.                                  9
 NOKIA SOLUTIONS AND NETWORKS


 each “location” be tied to a specific device. For instance,
 the independent claims of the ’024 patent recite the “loca-
 tion of the one or more mobile wireless communication de-
 vices.” ’024 patent claims 1, 6, 11, 17. The independent
 claims of the ’320 patent include the “location of the at least
 one mobile wireless device.” ’320 patent claims 1, 4. And
 the independent claims of the ’284 patent recite the “corre-
 sponding location for said at least one wireless device” or
 “location associated with said at least one wireless device”
 (where the location is coupled with some other performance
 data). ’284 patent claim 1; see also id. claim 12 (“location
 for each of said at least two wireless devices”). Despite
 some minor variability in claim language, in each claim it
 is clear that the “location” must be of a device.
     Compare this with the accused technology. As men-
 tioned, the theory of infringement puts “location” as part of
 Eden-NET’s KPIs. But the KPIs are aggregated over time,
 over space, and over devices; they are not tied to specific
 phones. Indeed, the performance information relates to an
 entire area within a bin or cell—to all devices within that
 grid. And Traxcell hasn’t provided any evidence to rebut
 Nokia’s evidence on that point. J.A. 17; see Profectus Tech.
 LLC v. Huawei Techs. Co., 823 F.3d 1375, 1382–83
 (Fed. Cir. 2016) (affirming summary judgment of nonin-
 fringement in light of unrebutted evidence).
     Traxcell first argues that the claims don’t require loca-
 tion to be tied to specific devices. On this point, Traxcell
 relies on the doctrine of claim differentiation. Because
 some claims recite the “location for each . . . device,” it says,
 the claims without “each” do not require per-device loca-
 tions. But claim differentiation is “a guide, not a rigid
 rule,” especially if the claim language is clearly to the con-
 trary. Wi-LAN USA, Inc. v. Apple Inc., 830 F.3d 1374, 1391
 (Fed. Cir. 2016) (quoting Marine Polymer Techs., Inc.
 v. HemCon, Inc., 672 F.3d 1350, 1359 (Fed. Cir. 2012)).
 And Traxcell provides no adequate reason why the mere
 presence of “each” should have this importance—especially
Case: 20-1440    Document: 68       Page: 10    Filed: 10/12/2021




 10                            TRAXCELL TECHNOLOGIES, LLC v.
                              NOKIA SOLUTIONS AND NETWORKS


 where the various claims all just seem to say the same
 thing differently phrased. As we explained, each claim re-
 cites the location of a device, or “locating” a device. See,
 e.g., ’284 patent claim 1 (“locating at least one said wireless
 device”). Not the average of many locations. The fact that
 some claims require multiple device locations (i.e., loca-
 tions for “each” device) does not mean that broader claims
 only requiring a single device location need not be tied to a
 specific device.
     Traxcell also suggests that it just might happen that
 one phone is alone in a cell or bin, by itself, for the averag-
 ing period—meaning that, in theory, an averaged KPI for
 that cell or bin would correspond to data for one device. But
 that’s much too speculative. No evidence in the record sug-
 gests that this is or ever was the case. See Ball Aerosol &
 Specialty Container, Inc. v. Ltd. Brands, Inc., 555 F.3d 984,
 995 (Fed. Cir. 2009) (holding summary judgment of nonin-
 fringement to be appropriate where infringement required
 a particular product configuration but where there was no
 evidence that the infringing configuration had ever ex-
 isted). And this evidentiary shortfall exists against abun-
 dant evidence from Nokia’s expert—again, unrebutted—
 that the system doesn’t know which devices generate the
 data for any given geographic bin. See, e.g., J.A. 17, 2683,
 2708, 3141, 3143, 3616, 3618–19.
     We agree with the district court. On this record, there
 is no genuine dispute of material fact that the accused tech-
 nology’s geolocation systems do not employ a “location” as
 claimed.
                               II
     Next we address “first computer” and “computer,”
 which are limitations in all asserted claims except claim 6
 of the ’024 patent. Those terms are paired with various
 functions throughout the claims. Construing those terms
 to require that a single computer could perform the recited
 functions, the district court concluded that Traxcell
Case: 20-1440    Document: 68     Page: 11    Filed: 10/12/2021




 TRAXCELL TECHNOLOGIES, LLC v.                             11
 NOKIA SOLUTIONS AND NETWORKS


 couldn’t show that the accused technology met those limi-
 tations, and that summary judgment was proper. We
 agree.
                              A
      First, we address claim construction. The asserted
 claims recite a “computer” or “first computer” capable of
 taking certain actions. For example, claim 1 of the ’284 pa-
 tent recites a “first computer programmed to perform the
 steps” of “locating” a wireless device and “routinely storing
 performance data and a corresponding location data,” and
 being “further programmed” to “receive [an] error code”
 and “selectively suggest a corrective action.” Similarly,
 claim 1 of the ’024 patent recites “a computer . . . pro-
 grammed to” perform a function, “wherein the computer
 further” performs additional functions. The question is
 whether these capabilities all belong to one computer or
 can be spread among multiple. The district court construed
 “first computer” and “computer” to mean a single computer
 that can perform each function. See J.A. 5, 7, 2084–88.
     We start with the claim language. See Immunex Corp.
 v. Sanofi-Aventis U.S. LLC, 977 F.3d 1212, 1218 (Fed. Cir.
 2020). As a matter of plain language, reciting “a computer”
 (or a “first computer”) that performs a function, and then
 further reciting that “the computer” (or “said first com-
 puter”) performs multiple additional functions, suggests
 that such “computer” must be tied to all those functions.
 And it would make little sense—indeed, it would defy the
 concept of antecedent basis—for the claims to recite “the
 computer” or “said first computer” being “further” pro-
 grammed to do a second set of tasks if a different computer
 were to do those tasks instead.
    The prosecution history confirms this understanding.
 During prosecution, the applicant distinguished a prior-art
Case: 20-1440    Document: 68      Page: 12    Filed: 10/12/2021




 12                            TRAXCELL TECHNOLOGIES, LLC v.
                              NOKIA SOLUTIONS AND NETWORKS


 reference, “Andersson,” 5 in part because that reference
 used multiple computers, whereas its claimed invention
 (deemed “Reed”) used just one. A section of the applicant’s
 arguments was titled “Single computer needed in Reed et
 al. v. additional software needed in Andersson et al.”
 J.A. 2007 (typeface normalized). There, the applicant ex-
 plained that its claimed invention avoided the “extra steps,
 equipment, and expense required by” the Andersson refer-
 ence. J.A. 2007. Rather, its claimed solution taught “a first
 computer . . . without the requirement of Andersson’s extra
 equipment.” J.A. 2007 (typeface normalized). Namely, it
 explained that “Reed’s invention for [its] functionality re-
 quires only ‘a first computer.’ Andersson, on the other side,
 cannot provide a location for the phone, without a second
 computer in the phone.” J.A. 2007. And later it reiterated
 that its invention “offers a single computer . . . without the
 need for special hardware on the phone, second computers,
 or a two way tuning communication with the wireless de-
 vice.” J.A. 2008. Separately, distinguishing another prior-
 art combination (Andersson and Steer), the applicant again
 emphasized that its solution “requires only a first com-
 puter,” unlike the asserted combination—which also
 needed “a second computer requiring additional hardware
 and software.” J.A. 1987–88. We agree with the district
 court that the patentee clearly and unmistakably dis-
 claimed the use of multiple computers.
     Traxcell argues that we shouldn’t find a disclaimer this
 broad because a narrower disclaimer would have been
 enough to overcome the prior art. But the patentee is held
 “to the actual arguments made, not the arguments that
 could have been made.” Tech. Props., 849 F.3d at 1349;
 Norian Corp. v. Stryker Corp., 432 F.3d 1356, 1361–62
 (Fed. Cir. 2005) (“[I]t frequently happens that patentees




      5   U.S. Patent No. 6,334,047.
Case: 20-1440    Document: 68     Page: 13    Filed: 10/12/2021




 TRAXCELL TECHNOLOGIES, LLC v.                             13
 NOKIA SOLUTIONS AND NETWORKS


 surrender more through amendment than may have been
 absolutely necessary to avoid particular prior art.”).
      Consider also the specification. Figure 29—“the pre-
 ferred embodiment”—pictures a lone computer, a “master
 server” having “all [the] preferred embodiment[’]s software
 and necessary hardware to operate.” ’284 patent Fig. 29;
 id. at col. 48 ll. 36–49. This embodiment is consistent with
 the single-computer construction based on the language
 and the prosecution history, and Traxcell points to no em-
 bodiment spreading functions among multiple computers.
     Traxcell also suggests that a person of ordinary skill
 would understand in general that the terms “first com-
 puter” and “computer” would include multiple computers.
 Set aside that Traxcell provides no extrinsic evidence on
 this point. Even if it had, if the intrinsic record is to the
 contrary, “the intrinsic record trumps.” Immunex, 977 F.3d
 at 1222.
     On the basis of the claim language, the prosecution his-
 tory, and the specification, we agree with the district
 court’s construction. The claims require a single computer
 where a “first computer” or “computer” is mentioned.
                              B
     Finally, we turn to the district court’s noninfringement
 determination predicated on its construction of “first com-
 puter” and “computer.” The court concluded that Traxcell
 had not provided evidence that the limitation was satisfied.
 First, Traxcell made no showing that a single Eden-NET
 computer could perform the corresponding claimed func-
 tions. And a multiple-computer infringement theory under
 the doctrine of equivalents was doomed by prosecution-his-
 tory estoppel. We discuss literal infringement and the doc-
 trine of equivalents in turn.
Case: 20-1440    Document: 68      Page: 14     Filed: 10/12/2021




 14                            TRAXCELL TECHNOLOGIES, LLC v.
                              NOKIA SOLUTIONS AND NETWORKS


                               1
     The district court first concluded that Traxcell had not
 presented the requisite evidence to show a genuine factual
 dispute under a literal-infringement theory. We agree.
     As explained above, Eden-NET is a distributed system
 with various functions performed on various modules and
 servers and processors. For its part, Nokia provided un-
 controverted evidence from its corporate representative
 that Eden-NET not only is installed on multiple computers
 but that it must be. For instance, Eden-NET has “various
 software functions” that “have to run on disparate com-
 puter systems.” J.A. 2654. Eden-NET “run[s] on distinct
 computers” to avoid “a single point of failure,” and its “size”
 makes it impossible to run on just one. J.A. 2693; see also
 J.A. 2692, 2694; Profectus Tech., 823 F.3d at 1382–83.
      Traxcell didn’t dispute this evidence. Instead, it ex-
 plained that all the functions are accessible to a user
 through a graphical user interface (that is, a “GUI”) run by
 a specialized GUI server. Traxcell argued that this GUI
 server qualifies as a “single computer” that performs all the
 claimed functions. But the GUI server is an interface—a
 point of interaction. J.A. 19. It doesn’t (and can’t) perform
 the functions itself. Indeed, Traxcell’s expert explained
 that “the GUI server gets its information from the other
 modules, from the other subroutines that are running on
 different servers or different processors.” J.A. 19; see also
 J.A. 3055–56 (providing unrebutted evidence that the GUI
 is merely the “front end” that “collects the information from
 all the other servers,” displays it, and lets the user control
 them). As the district court observed, Traxcell “has not
 shown that even its own expert considers the GUI server
 to be a single computer.” J.A. 19. The court went on to
 explain that Traxcell hadn’t shown how various specific
 functions were performed by the GUI server. J.A. 19. Al-
 ternatively, Traxcell argues that, by controlling other com-
 puters that perform the claimed functions, the GUI server
Case: 20-1440    Document: 68     Page: 15    Filed: 10/12/2021




 TRAXCELL TECHNOLOGIES, LLC v.                             15
 NOKIA SOLUTIONS AND NETWORKS


 meets the limitations. This interpretation, however, would
 nullify the single-versus-multiple-computer distinction in
 claim construction.
     We agree with the district court. Traxcell’s showing is
 insufficient to withstand summary judgment.
                              2
     We also agree with the district court that prosecution-
 history estoppel forecloses Traxcell’s alternative multiple-
 computer infringement theory.
     If a patentee surrenders some scope during prosecu-
 tion, that territory isn’t available later as a doctrine-of-
 equivalents battleground. Amgen Inc. v. Coherus BioSci-
 ences Inc., 931 F.3d 1154, 1159 (Fed. Cir. 2019). Scope sur-
 render often occurs through a claim amendment, but it can
 also result from arguments—that is, if the prosecution his-
 tory “evince[s] a clear and unmistakable surrender of sub-
 ject matter.” Id. The relevant inquiry is “whether a
 competitor would reasonably believe that the applicant had
 surrendered the relevant subject matter.” Id. at 1159–60
 (quoting PODS, Inc. v. Porta Stor, Inc., 484 F.3d 1359, 1368
 (Fed. Cir. 2007)). Whether prosecution-history estoppel ap-
 plies is a question of law. Id. at 1159.
     Traxcell’s first challenge to the application of prosecu-
 tion-history estoppel is its contention that nothing was sur-
 rendered at all. We disagree with Traxcell, as explained in
 our claim-construction analysis.
     Traxcell also insists that the district court didn’t ade-
 quately parse out which equivalents were surrendered and
 which weren’t. Traxcell essentially argues that, seeing
 some surrender, the district court wielded prosecution-his-
 tory estoppel as a crude categorical cudgel and ignored that
 only the surrendered scope is excluded from recapture.
 Again we disagree with Traxcell. The district court
 properly concluded that multiple-computer equivalents, as
 asserted, were surrendered—not that all equivalents were.
Case: 20-1440    Document: 68       Page: 16   Filed: 10/12/2021




 16                           TRAXCELL TECHNOLOGIES, LLC v.
                             NOKIA SOLUTIONS AND NETWORKS


     We agree with the district court that Traxcell clearly
 and unmistakably surrendered multiple-computer equiva-
 lents during prosecution and that a competitor would rea-
 sonably believe those equivalents to be fair game. Traxcell
 cannot reclaim that lost territory now.
                              III
     Finally, we note that Nokia has argued that many of
 Traxcell’s arguments have been forfeited through failure to
 timely raise them at the trial court, or for other reasons.
 We need not reach the forfeiture issues, however, because
 we agree with the district court and disagree with Traxcell
 on the merits. See Immunex, 977 F.3d at 1216; TEK
 Global, S.R.L. v. Sealant Sys. Int’l, Inc., 920 F.3d 777, 787
 (Fed. Cir. 2019).
                        CONCLUSION
     We have considered Traxcell’s remaining arguments
 but find them unpersuasive. For the reasons we have ex-
 plained, we affirm.
                        AFFIRMED